—Appeal from a judgment of the Supreme Court (Ellison, J.), entered July 15, 1993 in Chemung County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner challenges the revocation of his parole, but it appears that he never perfected an administrative appeal from that determination. It is well settled that a habeas corpus proceeding is unwarranted where full relief may be obtained in other more appropriate proceedings. Moreover, petitioner has not complied with the requirements of CPLR 7002 (c). In the absence of proof warranting a departure from traditional orderly procedure, petitioner’s application for a writ of habeas corpus was properly denied.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.